UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6335



NICHOLAS WARNER JONES,

                                              Plaintiff - Appellant,

          versus


DENNIS DUSING; WILLIAM W. SONDERVAN; JANE DOE;
JOHN DOE; PATRICK CONROY; ANGELO LEE, Lieu-
tenant C.O. IV; DEBRA HOOD, Nurse; JULIUS
BOATENG, M.D.; EMSA CORRECTIONAL CARE, INCOR-
PORATED; JOHN MOSS; JACK KAVANAGH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
1644-L)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Sharon Stanley Street, Assistant Attorney Gen-
eral, Baltimore, Maryland; Donald Joseph Crawford, GODARD, WEST &
ADELMAN, P.C., Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Jones appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint, and a

subsequent order denying as moot his motion to amend the complaint.

We have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Jones v. Dusing, No. CA-00-

1644-L (D. Md. filed Feb. 14, 2001, entered Feb. 15, 2001; filed

Feb. 21, 2001, entered Feb. 22, 2001).     We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                              AFFIRMED




                                   2